Case 1:18-cr-20682-CMA Document 57 Entered on FLSD Docket 01/30/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-CR-20682-ALTONAGA

  UNITED STATES OF AMERICA

  vs.

  MATTHIAS KRULL,

                   Defendant.
                                          /

        NOTICE OF SATISFACTION OF FORFEITURE MONEY JUDGMENT AND
               RELEASE OF INTEREST IN SUBSTITUTE PROPERTY

          The United States of America (the “United States”) hereby provides notice that the

  $600,000 forfeiture money judgment imposed by the Order of Forfeiture against Defendant

  Matthias Krull (the “Defendant”) has been fully satisfied, and as a result, the United States releases

  any interest it may have in real property located at 1300 Brickell Bay Drive, Unit 3903, Miami,

  Florida.     In support of this notice, the United States submits as follows:

          1.       On October 26, 2018, the Court entered an Order of Forfeiture, which imposed a

  forfeiture money judgment in the amount of $600,000 in U.S. currency against the Defendant.

  See Order of Forfeiture, ECF No. 50.

          2.       The Defendant agreed to satisfy such forfeiture money judgment within 30 days of

  sentencing, or forfeit, as a substitute asset, real property located at 1300 Brickell Bay Drive, Unit

  3903, Miami, Florida (the “Substitute Property”), if a balance remains after that period expires.

  See id. at 4.   See also Consent to Forfeiture, ECF No. 49-1.

          3.       On October 29, 2018, the Defendant was sentenced.        See Minute Entry, ECF No.

  55; Judgment, ECF No. 56.

          4.       On November 30, 2018, which was 32 days from his sentencing, the Defendant,
Case 1:18-cr-20682-CMA Document 57 Entered on FLSD Docket 01/30/2019 Page 2 of 3



  through his counsel, tendered checks totaling $500,000 in U.S. currency in partial satisfaction of

  his forfeiture money judgment.

         5.      The United States had agreed to accept such payment two days after the 30-day

  deadline, and also agreed to provide the Defendant until January 15, 2019, to satisfy the $100,000

  balance of the forfeiture money judgment.

         6.      On January 15, 2019, the Defendant, through his counsel, tendered a check in the

  amount of $100,000 in U.S. currency in partial satisfaction of his forfeiture money judgment.

         7.      In total, the Defendant has paid $600,000 in U.S. currency, which has satisfied his

  forfeiture money judgment in full.

         8.      Because the Defendant has satisfied his forfeiture money judgment in full, the

  United States is no longer pursuing the forfeiture of the Substitute Property or any other asset in

  the above-captioned matter.



                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                        By:    s/ Nalina Sombuntham
                                               Nalina Sombuntham
                                               Assistant United States Attorney
                                               Fla. Bar No. 96139
                                               99 N.E. 4th Street, 7th Floor
                                               Miami, Florida 33132-2111
                                               Telephone: (305) 961-9224
                                               Facsimile: (305) 536-7599
                                               nalina.sombuntham2@usdoj.gov




                                                  2
Case 1:18-cr-20682-CMA Document 57 Entered on FLSD Docket 01/30/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served

  electronically using CM/ECF on January 30, 2019, on all parties of record on the Service List

  below.

                                            s/ Nalina Sombuntham
                                            Nalina Sombuntham
                                            Assistant United States Attorney
  Service List

  Michael Brian Nadler                              Oscar Santiago Rodriguez
  Assistant United States Attorney                  Oscar Rodriguez PA
  JLK Federal Justice Building                      4500 S. LeJeune Road
  99 Northeast 4th Street                           Coral Gables, FL 33146
  Miami, FL 33132-2111                              305-445-2000
  305-961-9244                                      Fax: 305-445-9007
  Fax: 305-536-7213                                 Email: osrlaw@aol.com
  Email: michael.nadler@usdoj.gov
                                                    Oscar J. Rodriguez
  Nalina Sombuntham                                 Oscar J. Rodriguez, P.A.
  Assistant United States Attorney                  4500 S. LeJeune Road
  U.S. Attorney’s Office                            Coral Gables, FL 33146
  99 N.E. 4th Street, 7th Floor                     305-442-1991
  Miami, Florida 33132-2111                         Fax: 305-445-9007
  Telephone:     (305) 961-9224                     Email: orodriguez@ojrlaw.com
  Facsimile:     (305) 530-6166
  nalina.sombuntham2@usdoj.gov                      Counsel for the Defendant

  Counsel for the United States




                                               3
